Dissenting Opinion by
Judge Crumlish, Jr. :
1 disagree with the conclusion that the Court of Common Pleas of Philadelphia County had jurisdiction to enjoin the teachers’ strike. I would hold that the complaint should have been dismissed because the complaint was filed prematurely. I do not accept appellees’ position that the work stoppage which commenced on January 8, 1973 was a resumption of the strike which occurred in September 1972.
A “strike” is defined by Webster’s Seventh New Collegiate Dictionary as a “work stoppage by a body of workers to enforce compliance with demands on an em*217ployer.” Since the cessation of work is the essential feature of a strike, a return to work logically implies that the strike has ended. It is unrealistic to hold that when the teachers left work on January 8, 1973 after months of attendance to their duties that this was a resumption of a strike which began in September 1972. Either you are at work, or you are not. In this instance, they were at work during the period which included the day on which the complaint was filed.
No one denies that the jurisdiction of a court in equity must be determined by what appears on the face of the complaint itself and upon the conditions existing at the time the complaint was filed. Brenner v. Sukenik, 410 Pa. 324, 189 A. 2d 246 (1963); Lafean v. American Caramel Company, 271 Pa. 276, 114 A. 622 (1921). In Brenner, it was held that no equity jurisdiction existed in the lower court because the facts as they appeared on the face of the complaint had not yet occurred at the time of the filing. It was said there: “The question of equity’s jurisdiction must be determined on the facts and circumstances existing upon the date the action is instituted.” 410 Pa. at 328, 189 A. 2d at 248.
Looking to the instant situation, we find the following sequence: The teachers voted on January 3rd to strike January 8th; the complaint was filed January 4th; the facts at that time which would make out a cause of action did not exist. The court below recognized this when it refused to prospectively enjoin the strike before January 8th. We all know that this is an issue of great public importance and general concern but I do not believe that the import of a case graces us with the right to disregard basic and unequivocal rules of law.
There being no jurisdiction in the court below, it is unnecessary to reach the issue of clear and present danger or threat to the general welfare.